Citation Nr: 1105616	
Decision Date: 02/10/11    Archive Date: 02/18/11

DOCKET NO.  07-09 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU 
rating).  


REPRESENTATION

Appellant represented by:	Robert Chisholm, Attorney


ATTORNEY FOR THE BOARD

J Fussell




INTRODUCTION

The Veteran had active service from September 1966 to December 
1968. 

This matter comes before the Board of Veterans' Appeals (Board) 
from an October 2006 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Providence, Rhode Island. 

Following that rating decision a December 2006 rating decision 
granted service connection for a low back disorder and for muscle 
loss of the left biceps, and each was granted an initial 10 
percent disability rating.  An August 2007 rating decision 
granted service connection for hearing loss of the right ear, 
which was assigned an initial noncompensable rating, and also 
granted service connection for tinnitus which was assigned an 
initial 10 percent disability rating.  A September 2007 rating 
decision granted service connection for hearing loss of the left 
ear, which was assigned an initial noncompensable rating. 

Lastly, the Board notes that the December 2006 rating decision 
denied service connection for a right hip disorder and the 
Veteran initiated an appeal by filing a notice of disagreement 
(NOD) in March 2007.  However, in August 2007 he withdrew that 
NOD.  Under 38 C.F.R. § 20.204(c) the issue has been properly 
withdrawn and the issue is not now before the Board.  

A January 2010 Board decision denying entitlement to a TDIU 
rating was appealed to the United States Court of Appeals for 
Veterans Claims (Court) which entered an Order, pursuant to a 
September 2010 Joint Motion for Remand (JMR), vacating the 
January 2010 Board decision and remanding the matter to the 
Board.  

Thereafter, the Veteran's attorney submitted a report of a 
December 2010 "Individual Unemployability Assessment" from a 
private Vocational Consultant.  Initial RO consideration of that 
evidence was waived. 




FINDINGS OF FACT

1.  The Veteran's service-connected disabilities are: multiple 
residuals of pelvic fractures with shortening of the left leg, 
rated 60 percent disabling; subtrochanteric fracture of the right 
femur, rated 30 percent disabling; partial paralysis of the left 
peroneal nerve, rated 20 percent disabling; a scar of the left 
hip, rated 20 percent disabling; urethral stricture, rated 10 
percent disabling; degenerative joint disease of the cervical 
spine, rated 10 percent disabling; a low back disorder, rated 10 
percent disabling; tinnitus, rated 10 percent disabling; and 
noncompensable ratings are assigned for scars of the right 
buttock and right parasacral area; a scar of the right thigh; a 
scar of the lumbar area, as a residual of an abrasion; a 
laparotomy scar; muscle loss of the left biceps; a scar of the 
left biceps; and bilateral hearing loss. There is a combined 
disability rating of 90 percent, including a bilateral factor or 
7.8 percent. 

2.  The Veteran has 12 years of education, work experience as a 
pipe fitter and forklift operator and he last worked in December 
2005 as a pipe fitter.  

3.  The Veteran's service-connected disabilities preclude him 
from securing or following a substantially gainful occupation. 


CONCLUSION OF LAW

The criteria for a TDIU rating are met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
part at 38 U.S.C.A. §§ 5103, 5103A, amended VA's duties to notify 
and to assist a claimant in developing the information and 
evidence necessary to substantiate a claim.  

The Veteran's attorney submitted a report of a December 2010 
"Individual Unemployability Assessment" from a private 
Vocational Consultant.  Initial RO consideration of that evidence 
was waived, as was any VCAA notice error.  

In light of the favorable disposition, that is, the granting of a 
TDIU rating pursuant to regular schedular standards set forth in 
38 C.F.R. § 4.16(a), further discussion here of compliance with 
the VCAA as to this discrete issue is not necessary. 

Background

In the Veteran's July 2006 VA Form 21-8940, Application for 
Increased Compensation Based on Unemployability he reported that 
he had last worked in December 2005.  He had become too disabled 
to work in May 2006.  He had work experience from 1979 to 2002 as 
a pipe fitter and from 2003 to 2005 operating a fork lift at a 
warehouse.  He had not left his last job due to his disability. 
He had tried to obtain employment since he had become too 
disabled to work.  He had 12 years of education. 

VA Form 21-4192, Employment Information in Connection with Claim 
for Disability Benefits of August 2006 a former employer reported 
that the Veteran had worked from January 1979 to August 2002, 40 
hours a week, as a pipe fitter.  The reason for termination of 
his employment was that the plant had closed.  In another such 
form, also dated in August 2006, a former employer reported that 
the Veteran had worked from November 2003 to December 2005, 40 
hours a week, in a warehouse.  No reason was given for the 
termination of his employment. 

On VA neurology examination in June 2006 it was noted that the 
Veteran had had residual shortening of the left leg from pelvic 
and femoral injuries.  His left foot drop had gradually, but 
incompletely, improved.  On examination the Veteran's posture was 
normal but he stood with his right leg flexed because of left leg 
shortening.  There was decreased sensation to pinprick and light 
touch on the lateral aspect of the lower left leg and left foot.  
Strength of the left leg was decreased, at 4/5.  The examination 
was otherwise normal.  The diagnosis was post-traumatic left 
personal neuropathy with residual weakness of dorsiflexion of the 
left foot and decreased sensation in the lateral lower leg and 
foot.

On VA genitourinary examination in June 2006 it was reported that 
due to an inservice injury the Veteran had had surgical repair of 
a urethral tear which had necessitated several dilatations, the 
last of which was in the 1970s.  He reported that his urinary 
stream was not what it had been and the examiner agreed that this 
was due to the aging process.  The Veteran denied any weight 
changes.  He had nocturia twice nightly but was fully continent.  
He had not had urinary tract infections, kidney or bladder stones 
or acute nephritis.  He had not been hospitalized for any urinary 
tract disease in the past year.  Urinary catheterization had not 
been necessary.  He took Levitra to help obtain an erection.  On 
physical examination no abnormality was reported.  The diagnoses 
were a history of urethral strictures, with last dilatation in 
the 1970s, and erectile dysfunction which was not likely related 
to his strictures. 

On VA scar examination in August 2006 to determine whether the 
Veteran's scars caused functional impairment, it was noted that 
he had been treated for right carpal tunnel syndrome (CTS), for 
which he had surgery in February 2006 and after which he was 
cleared for return to work in May 2006.  He reported that he had 
no problems with the scars except for a scar on the left hip 
which felt rather raw and he had to be careful to protect that 
area.  He also reported loss of muscle mass of the left biceps 
and indicated that he could not do all of the things he had done 
in the past.  He was right handed.  The results of a past VA scar 
examination in June 2006 were reviewed.  It was reported that the 
right distal femur traction and right tibial traction scars were 
well healed and had no effect on range of motion of the knee.  A 
prominent scar of the left hip was slightly sore and tender to 
palpation with some adherence to underlying tissue, with evidence 
of loss of underlying tissue and muscle mass.  Range of motion of 
the hips was limited due to prior fracture and not from scarring.  
The scar of the right side of the back was indurated but did not 
cause limitation of motion.  An abdominal laparotomy scar was 
stable, flat, and slightly depressed but did not cause limitation 
of motion.  There was decreased left biceps muscle mass but 
motion of both elbows was from 0 degrees to 140 degrees.  It was 
noted that he had worked actively as a forklift driver until 
November 2005 without any new injury and, so, the examiner's 
opinion was that the scars did not contribute to any functional 
impairment that would affect the Veteran's physical or sedentary 
employment. 

On VA neurological examination in August 2006 the examiner agreed 
with the conclusion of the examiner that conducted the June 2006 
VA neurology examination, that the neurologic findings were 
minimal and did not necessitate unemployability status.  It was 
noted that an EMG in 2005 had found bilateral CTS. 

On VA orthopedic examination in September 2006 it was noted that 
the June 2006 examination had evaluated the Veteran's hips and 
lumbar spine and, so, the current examination would evaluate his 
shoulders and cervical spine.  He reported having tissue loss in 
the left upper extremity but he had no symptoms.  He was able to 
do his activities of daily living.  He was right handed.  The 
left arm problems had no affect on his employment and he reported 
no flare-ups of any symptoms in his left shoulder. 

As to the Veteran's cervical spine, he complained of stiffness 
and on range of motion he had intermittent cracking.  He did not 
complain of pain.  He occasionally took Advil.  He was able to 
perform the activities of daily living and was able to drive and 
participate in recreational activities.  It had no affect on his 
employment and he reported no flare-ups of any symptoms. 

On physical examination the Veteran ambulated without the use of 
any aid. His gait and posture were normal.  His shoulders were 
symmetric and without swelling, tenderness, crepitus, erythema or 
deformity.  He had asymmetry of the muscles of the left upper arm 
but range of motion was normal.  Deep tendon reflexes were absent 
in the upper extremities.  Motor strength was 5/5.  He had pain 
in the left deltoid muscles at the end of activity but there was 
no weakness, fatigue or lack of endurance.  There was no 
tenderness, crepitus or spasm of the cervical spine and no pain 
on motion.  Motor strength was 5/5 and sensation was intact.  
Cervical spine X- rays revealed mild spondylosis with slight 
encroachment upon the neural foramina at C4-5, and below there 
was mild disc disease with anterior and lateral osteophytosis 
below C5.  The diagnoses were degenerative changes and 
spondylosis of the lower cervical spine, and, by X-ray, mild 
degenerative joint disease of the left shoulder.  It was opined 
that none of the service-connected injuries that presented in the 
Veteran would preclude sedentary employment. 

On VA genitourinary examination in September 2006 it was noted 
that the Veteran did not report any changes in his urologic 
status since his last examination and, so, an examination was not 
performed. 

On VA orthopedic examination in November 2006 it was noted that 
the Veteran reported that for the last year or so he had been out 
of work because of pain and discomfort in the lower part of his 
back with radiation of pain into each hip and because of 
discomfort in the left shoulder and left arm.  He did not use a 
cane to ambulate and did not use a brace for any left foot drop. 

On physical examination the Veteran was able to fully extend and 
flex the left elbow. He had range of motion of both shoulders.  
He was able to do 10 biceps curls with 5 pound weights without 
any significant difference in either shoulder, complaining only 
of some discomfort in the left trapezius muscle.  Other than that 
there was no difference in testing with respect to additional 
limitation due to pain.  The left leg was about 3/4 of an inch 
shorter and he wore a 3/4 inch lift in his left shoe, without 
which he tended to stand with the right knee bent to 25 degrees.  
On spinal examination he complained of low back and pelvic pain 
which radiated down the inguinal ligament but without radiation 
down the leg.  He reported that getting on and off a fork lift 
had caused pain and discomfort, as a result of which he had had 
to stop that type of work.  He had never done office work or work 
on a sitting-down basis.  On low back motion he had mild spasm to 
palpation.  He had mild left peroneal palsy on dorsiflexion with 
weakness of the left great toe and of the tibialis anterior on 
the left.  It was reported that he had not had any incapacitating 
periods in the past 12 months.  His pelvis was twisted to the 
left so that when he stood barefoot, the left pelvis was 3/4 of 
an inch shorter than the right pelvis but when wearing a shoe 
lift, the pelvis was level.  He had discomfort on left shoulder 
motion but normal range of motion.  He was not able to do his 
usual occupation of being a forklift operator.  He was able to 
drive a car, sit and stand at will, and had minimal tenderness on 
left shoulder motion. 

X-rays revealed moderate lumbar degenerative joint disease.  
There was a healed subtrochanteric right femoral fracture, 
residuals of a very comminuted pelvic fracture, all of which were 
healed with shifting, proximally, of the left sacroiliac joint on 
the entire left wing of the pelvis by 2/3 of an inch, resulting 
in left leg shortening.  There was mild left knee degenerative 
joint disease.

The diagnoses were left shoulder degenerative arthritis; cervical 
spine degenerative arthritis; pelvic fracture with 3/4 inch left 
leg shortening; healed subtrochanteric fracture of the right 
femur; peroneal palsy with foot drop; and mild left knee 
arthritis. 

On VA scar examination in January 2007 the Veteran reported that 
he had not had any recurrent problems from the scars stemming 
from his inservice crushing injury.  On examination a scar to the 
right of the parasacral area was hypo-pigmented, superficial, and 
depressed but non-adherent, not inflamed and non-keloid, and not 
indurated.  A scar on the right buttock, from decubitus 
formation, was not painful, non-adherent.  There was no 
limitation of motion due to the right parasacral or right buttock 
scars.  The diagnosis was two inconspicuous well healed decubitus 
ulcer scars without residuals.

On VA examination in September 2007 of the Veteran's ears the 
Veteran reported having a ringing in each ear which was present 
most of the time.  It was noted that an audiologist had reported 
that the Veteran had a hearing loss which was of a mixed-type in 
the left ear.  The diagnosis was mixed hearing loss in the left 
ear. 

Records from the Social Security Administration show that the 
Veteran reported having problems walking, kneeling, and bending.  
He had difficulty putting on his socks but no problem bathing, 
shaving, feeding himself or using the toilet.  He prepared his 
own meals, which took about one hour.  He did light cleaning 
around the house, which took 2 or 3 hours when needed.  He could 
ride in and drive a car.  He reported that his disabilities 
affected his ability to lift, squat, bend, stand, reach, walk, 
sit, kneel, and climb stairs.  He could walk about 1/4 of a mile 
before needing to stop and rest for 10 to 15 minutes prior to 
resuming.  He continuously had to use a 3/4 lift on the outside 
of his left shoe and a 1/4 inch lift on the inside of that shoe. 

On file is a December 2010 report of an "Individual 
Unemployability Assessment" by a private vocational consultant.  
This reflects that the consultant reviewed the Veteran's entire 
claim file and interviewed the Veteran for one hour, to assess 
his employability.  The Veteran had last worked competitively in 
November or December 2005. He had applied for "SSDI" benefits 
in November 2006 and in April 1007 was deemed totally disabled by 
SSA, effective back to May 2006, when the Veteran became 59 years 
of age. It was noted that the purpose of the assessment was to 
ascertain whether it was at least as likely as not that the 
Veteran's service-connected disorders prevented him from 
currently securing or following a substantially gainful 
occupation and, if so, when his period of total 
"unemployability" most likely began. 

It was noted that a surgical resident had reported in June 2006 
that while a total hip replacement would probably improve the 
Veteran's range of motion and decrease his pain associated with 
bony impingement, it would be a difficult procedure. A June 2006 
VA examination had yielded a diagnosis of post-traumatic left 
peroneal neuropathy with residual weakness of left foot in 
dorsiflexion and decreased sensation in the lateral aspect of the 
left leg and foot, and had also noted abnormal posture due to 
left leg shortening.  A September 2006 VA examination had yielded 
diagnoses of degenerative joint disease of the left shoulder and 
the cervical spine, the latter of which was service-connected, 
but that examiner had concluded that none of these would preclude 
sedentary employment.  The Veteran had reported in November 2006 
that his condition had worsened over the last couple of years.  A 
VA examination in November 2006 noted the Veteran's symptoms of 
low back and pelvic pain which radiated around the inguinal 
ligament and the examiner had reported that the Veteran was 
definitely restricted, having mild spasm which could be palpated.  

In March 2007 a physician that examined the Veteran for SSDI 
purposes acknowledged that the Veteran had difficulty with stairs 
and bending, and also had chronic low back, hip, and bilateral 
lower extremity pains.  Despite this, that physician concluded 
that the Veteran could perform light or sedentary full-time work.  

The Veteran reported having constant pain in his hips, buttocks, 
and low back at an average daily level of 5 to 7 on a scale of 
10.  He reported walking with a limp.  He could not cross his 
right leg over his left.  He needed help putting a sock on his 
right foot.  His pain had become so severe that by 2006 he 
applied for SSA and VA benefits because he could not work and 
since 2007 he had remained as incapacitated as he was currently.  
He had to limit his walking to no more than 15 minutes, at the 
end of which he had to rest due to pain.  He limited his sitting 
to only 30 minutes due to pain, stiffness, and numbness.  He 
could drive locally for no more than 30 minutes and had not taken 
a long distance driving trip in over 4 years.  He avoided 
bending, stooping, and standing.  He could not walk fast or run.  
He avoided even occasional lifting of objects weighing over 15 
pounds.  His sleep was occasionally troubled due to awakening 
from pain.  He reported having worked with increasing pain in his 
hips, buttocks, and low back from 1970 to 2005, i.e., 35 years, 
during which time he had rarely missed work due to his problems.  
As he had aged, he continued working at physically challenging 
blue collar jobs and his service-connected disorders had worsened 
to their current level of severity.  

It was reported that since the Veteran had left work in December 
2005 he had gained weight of about 20 to 30 pounds which he 
attributed to his inability to exercise due to pain and 
limitations from his service-connected disabilities.  He had a 
high school education but no additional formal education or 
vocational training.  He was literate and could use a computer 
primarily for looking at various websites.  The Veteran described 
himself as a blue collar worker and reported that he had never 
performed office-related duties nor had he had to interact with 
the general public as a requirement of any past job.  He had 
worked for 22 years as a pipefitter, despite low back, hip, and 
buttocks pain.  When that job ended he was unemployed for a year 
until he was able to find work as a forklift operator at a 
warehouse, at which he was employed from 2002 to 2005.  In this 
latter job he was not required to carry or lift objects and he 
had worked alone during the first shift which allowed him to work 
at his own pace.  However, he had had increasing difficulty and 
pain while climbing up to and into the forklift truck which 
became so acute by 2005 that he sought and applied for 
unemployability with VA.  

The vocational consultant reported that all of the Veteran's 
prior work had been physically demanding.  Although a skilled 
worker, he had not acquired any marketable transferable job 
skills in his previous work.  This was due to the nature of his 
prior work having been limited to the narrowly defined trades of 
pipefitting and forklift operation.  If he were able to work, he 
would be limited to entry-level, lighter-duty unskilled 
occupations.  However, the vocational consultant thought that the 
Veteran would not be able to work any occupation given the nature 
of his diagnosed and reported pelvic, buttocks, hip, and leg 
pains.  

The vocational consultant noted that none of the physicians cited 
in the vocational consultant's report found that the Veteran was 
exaggerating his symptoms or malingering for the purpose of 
obtaining disability benefits.  To the contrary, the physicians 
had noted the existence of the Veteran's pain and had even 
diagnosed it.  Vocationally, the consultant viewed some of the 
physician's suggestions that the Veteran was able to sustain 
competitive work as overly optimistic, at best.  This was because 
none of the physicians who opined that the Veteran had the 
ability to work actually discussed or outlined the practical 
effects that the Veteran's chronic and worsening physical pain 
would have on his daily occupational functioning in such areas as 
sustained concentration, persistence, and pace.  The consultant's 
opinion was that the Veteran's work history was entirely 
commendable, i.e., he had worked competitively for decades 
despite service-connected pain and limitations, and that the 
Veteran's reports of pain were entirely consistent and credible.  
He had truly performed at his best over the years to maintain 
steady employment but as he got older and his continued working 
at physically challenging jobs his service-connected symptoms 
simply became worse.  Vocationally, this was not surprising or 
difficult to understand.  Certainly, SSA concluded as much when 
the Veteran was awarded total disability benefits effective May 
2006, i.e., 5 months after the date that he last worked in 
December 2005.  

The vocational consultant stated, in conclusion, that based on 
his review of the entire record as well as his direct vocational 
assessment of the Veteran, that the Veteran was unable to perform 
or sustain any significant work activity due solely to his 
service-connected pelvic, low back, and leg pain as well as the 
practical effects that this pain had on his daily functioning - 
especially his reported numbness, stiffness, and constant pain, 
the latter of which averaged 5 to 7 on a scale of 10 in terms of 
intensity, on a daily basis.  Lastly, the consultant opined that 
the Veteran's total unemployability period began no later than 
May 2006.  

TDIU Rating

Without regard to advancing age or impairment due to nonservice-
connected disabilities, if the schedular rating is less than 
total, a total disability evaluation can be assigned based on 
individual unemployability if a veteran is unable to secure or 
follow a substantially gainful occupation as a result of service-
connected disability(ies), provided that he has one service- 
connected disability rated at 60 percent or higher; or two or 
more service-connected disabilities, with one disability rated at 
40 percent or higher and the combined rating is 70 percent or 
higher.  The existence or degree of nonservice-connected 
disabilities will be disregarded if the above-stated percentage 
requirements are met and the evaluator determines that the 
service- connected disabilities render him incapable of 
substantial gainful employment.  38 C.F.R. §§ 3.340, 3.341, 
4.16(a) (2010).  In exceptional circumstances, where a veteran 
does not meet the aforementioned percentage requirements, a total 
rating may nonetheless be assigned upon a showing that the 
individual is unable to obtain or retain substantially gainful 
employment.  38 C.F.R. § 4.16(b). 

In evaluating total disability, full consideration must be given 
to unusual physical or mental effects in individual cases, to 
peculiar effects of occupational activities, to defects in 
physical or mental endowment preventing the usual amount of 
success in overcoming the handicap of disability and to the 
effects of combinations of disability.  38 C.F.R. § 4.15 (2010).

Marginal employment shall not be considered substantially gainful 
employment. For purposes of 38 C.F.R. § 4.16, marginal employment 
generally shall be deemed to exist when a veteran's earned annual 
income does not exceed the amount established by the U.S. 
Department of Commerce as the poverty threshold for one person.  
Marginal employment may also be held to exist, on a facts found 
basis (includes but is not limited to employment in a protected 
environment such as a family business or sheltered workshop), 
when earned annual income exceeds the poverty threshold.  
Consideration shall be given in all claims to the nature of the 
employment and the reason for termination.  Id. 

If a veteran's service-connected disabilities meet the percentage 
requirements of 38 C.F.R.  §4.16(a), and the evidence of record 
indicates that he is unable to maintain substantially gainful 
employment due to his service-connected disabilities, his claim 
for a TDIU cannot be denied in the absence of medical evidence 
showing that he is capable of substantially gainful employment.  
See Friscia v. Brown, 7 Vet. App. 294 (1994). 

Analysis

After a careful and considered review of the medical, vocational 
and lay evidence, the record indicates that the Veteran was 
earlier employed in the physically demanding trade of a 
pipefitter and was last employed in a less physically demanding 
occupation as a forklift operator.  He left the most recent 
employment because of the combined effects of several of his 
service-connected disorders, which include pain, stiffness, and 
sensory abnormalities.  As to this, his service-connected 
musculoskeletal disabilities affect his cervical spine, left 
upper extremity, his lumbar spine, hips, and both lower 
extremities.   

Opinions of several VA examiners are that the Veteran is capable 
of substantially gainful employment.  These opinions were 
characterized in the recent vocational consultant's report as 
being overly optimistic.  This comprehensive report and opinion 
from the December 2010 Vocational Consultant provides confirming 
evidence that the Veteran was no longer able to obtain or retain 
substantially gainful employment due to the combined effects of 
his service-connected disabilities, his limited education and 
past work experience.  Significantly, this is the only opinion on 
file which considers the combined effect of all of the Veteran's 
service-connected disabilities and was rendered after a personal 
interview with the Veteran and review of the evidence in the 
claim files.  Thus, the Board gives significant probative value 
to this recent opinion.  

Accordingly, because the regular percentage standards for a TDIU 
rating under 38 C.F.R. § 4.16(a) are satisfied and resolving any 
doubt in favor of the Veteran, the Board finds that there is 
persuasive evidence which establishing that the Veteran is 
incapable of substantially gainful employment due to service-
connected disabilities. In sum, the Board finds it reasonable to 
conclude that the evidence of record supports a finding that the 
Veteran is unable to secure or follow a substantially gainful 
occupation due to his service-connected disabilities.  

Lastly, it must be noted that although the recent private 
vocational consultant opined as to when the Veteran's period of 
"unemployability" began, the matter of the effective date for 
the TDIU rating will be initially determined by the RO.  Should 
the Veteran disagree with that effective date, that is an issue 
or matter which he may then appeal to the Board.  See Dingess v. 
Nicholson, 19 Vet. App. 473, 484 (2006) (noting the existence of 
separate elements of a VA disability claim, including the 
effective date of the disability and citing Collaro v. West, 136 
F.3d 1304, 1308 (Fed. Cir. 1998) and Fenderson v. West, 12 Vet. 
App. 119, 125 (1999)).  


ORDER

The claim for a TDIU rating is granted, subject to the provisions 
governing the award of monetary benefits.  



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


